ON REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7775


JAMES CLAUDE GREER, II,

                Petitioner - Appellant,

          v.

Director, VADOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:15-cv-00432-GEC-RSB)


Submitted:   May 5, 2016                       Decided:    May 10, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


James Claude Greer, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James     Claude   Greer,     II,   seeks     to     appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.     Parties are accorded 30 days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     Because    Greer   is   incarcerated,         the    notice   of    appeal    is

considered     filed    on   the    date      it    was    “deposited      in     the

institution’s     internal    mailing        system.”       Fed.    R.    App.    P.

4(c)(1); accord Houston v. Lack, 487 U.S. 266, 276 (1988).                        In

his petition for rehearing * of our original opinion, Greer avers

that he timely delivered his notice of appeal to the prison

mailroom for filing.         The record does not conclusively reveal

when Greer delivered the notice of appeal to prison officials

for mailing.      Accordingly, we remand the case for the limited

purpose of allowing the district court to determine this fact

and, having done so, to determine whether the filing was timely



     * Because no member of the court has requested a poll,
Greer’s petition for en banc rehearing is denied.



                                         2
under Fed. R. App. P. 4(c)(1).      The record, as supplemented,

will then be returned to this court for further consideration.



                                                         REMANDED




                                3